CHARLES W. SEYMORE, Justice,
concurring on remand.
I regret that the Supreme Court issued a mandate which usurps this court’s jurisdiction to rule on the merits, and leaves appellants in a state of legal purgatory. However, I agree with my colleague’s conclusion that under the present mandate this court has a ministerial duty to affirm the trial court’s judgment.
On this record, the parties do not dispute the fact that appellants’ issues on appeal should be considered on the merits. Therefore, I do not join in any dispositional language that would impair or prejudice appellants’ statutory and substantive right to comprehensive analysis and disposition of each issue on the merits. Accordingly, I respectfully request that the Supreme Court clarify its mandate and allow or instruct this court to address appellants’ issues as prescribed in Rule 47.1, Texas Rules of Appellate Procedure.